Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 9 and 15 are objected to because of the following informalities: “Sweeter” instead of “sweetener” in line 2 of claims 9 and 15 is misspelled. Appropriate correction is required.
Claim Interpretation
Claim 6 is unclear whether applicant intended to write a Markush claim or intended to list the compounds in the alternative. For the purpose of examining, it is being interpreted as a Markush claim.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1, 7, recite “A [solid healthcare, liquid] formulation comprising at least one surfactant of Formula I wherein R1 and R2 may be…selected from the group consisting of hydrogen and C1 – C6 alkyl, wherein the C1-C6 alkyl may optionally be substituted with one or more substituents selected from the group consisting of hydroxyl, amino, amido, sulfonyl, sulfonate, carbonyl, carboxyl, and carboxylate…”
It is known in the art that sulfonate and carboxylate groups carry a negative charge. The embodiment of the invention where these groups are included would therefore need a counter ion that is not specified in the claims or specification. Therefore, the species that would lead to a divalent surfactant, without a specified counter ion, is indefinite. Independent claim 13 is drawn to an emulsion but recites the same compound of independent claims 1 and 7.   Claims 2-6 are dependent on claim 1, claims 8-12 are dependent on claim 7, and claims 14-16 are dependent on claim 13 and are, therefore, rejected. 

Claims 6 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 and 12, the phrase "at least one of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of a Markush group or are meant to be listed in the alternative.  See MPEP § 2173.05(h).

Claim Rejections - 35 USC § 112(d)
Claim 2 is rejected according to 35 USC 112(d) on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a drug, a protein, a cell, a tissue, a vitamin, a supplement, and a mineral is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The structural components of a drug, a protein, a cell, and a tissue are significantly different from a vitamin, a supplement, and a mineral. Further, a cell is significantly different from a drug, a protein, and a tissue in both size and function. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asirvatham (US20210230108A1 published 2021) in view of Fevola (US20170079898A1, published 2017). 
Independent claims 1, 7, and 13 recite “A …formulation/emulsion, comprising: at least one surfactant of Formula I, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Formula I
Formula I wherein R1 and R2 may be the same or different, and may be selected from the group consisting of hydrogen and C1-C6 alkyl, wherein the C1-C6 alkyl may optionally be substituted with one or more substituents selected from the group consisting of hydroxyl, amino, amido, sulfonyl, sulfonate, carbonyl, carboxyl, and carboxylate; n is an integer from 2 to 5 (including 2 and 5); m is an integer from 9 to 20 (including 9 and 20); the terminal nitrogen is optionally further substituted with R3, wherein R3 is selected from the group consisting of hydrogen, oxygen, hydroxyl, and C1-C6 alkyl, wherein the C1-C6 alkyl may optionally be substituted with one or more substituents selected from the group consisting of hydroxyl, amino, amido, sulfonyl, sulfonate, carbonyl, carboxyl, and carboxylate; an optional counterion associated with the compound which, if present, is selected from the group consisting of chloride, bromide, iodide, and hydroxide; and at least one Active ingredient.”
Dependent claims 2-5 are drawn to elements wherein the active ingredient is selected from the group consisting of: a drug, a protein, a cell, a tissue, a vitamin, a supplement, and a mineral; an excipient is further added; wherein the excipient is from the group: binders, fillers, disintegrents, salts, colorants, sweeteners, and flavorants; and wherein the formulation is configured as a powder, a tablet, or a capsule.
	Dependent claim 8-11 are drawn to embodiments of claim 7 wherein the formulation further comprises a buffer; further comprises one or more of a [sweetener], a flavorant, a colorant, and/or a preservative; further comprises a thickener; and the formulation is one of the following: a drop, a paste, a salve, a lotion, or an ointment.
Dependent claims 14-15 of independent claim 13 are drawn to embodiments that further comprise a buffer and further comprise a [sweetener] a flavorant, a colorant, and/or a preservative. 
	Dependent claims 6, 12, and 16 are drawn to embodiments where in the surfactant comprises one of the following compounds (formulas designated A-E for the purpose of discussion): 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Asirvatham at p.1, para. [0008] teaches a surfactant with structure shown below (Labeled Formula II in the publication). Asirvatham at p. 1, para. [0007], l. 7, also teaches that the compound taught has low critical micelle concentrations and the ability to reduce surface tension of a liquid.

    PNG
    media_image3.png
    64
    492
    media_image3.png
    Greyscale

	Asirvatham does not explicitly teach or fairly suggest a formulation comprising the surfactant above in combination with a buffering agents, coloring agents, a preservative or in a lotion, ointment, or salve.
In regards to claim 1 and 7, Fevola at p. 1, para. [0009-0010] teaches a zwitterionic alkyl-alkanoylamide and/or alkyl alkanoates, or “ZAA surfactants” of formula F1

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Where R1 is a linear, branched, saturated, or unsaturated, C6 to C22 alkyl hydrophobe; R2 is a linear, branched, or cyclic alkyl, hydroxyalkyl, or aromatic group; 
R3 is a C1-C8 linear or branched alkyl, hydroxyalkyl, or aromatic group; R4 is a C1--C8 linear or branched alkyl, hydroxyalkyl or aromatic group; R5 is a C1--C8 linear or branched alkyl, hydroxyalkyl or aromatic group; Y is O or NH; and X is -CO2-, -SO3-,      -SO4-, -PO3H, or -PO4H-; and X-groups may or may not contain counter ions M+ or be protonated or deprotonated. Fevola at p. 8, para. [0101] teaches that the composition of its invention may further contain “active ingredients,” defined in para. [0101], l. 15 as anti-inflammatory agents, anti-bacterial,…vitamins, and the like. In regards to claim 7, Fevola at p. 13, para. [0159] describes the process of making a liquid formulation comprising a stock solution of the ZAA surfactant and water. 
In regards to claims 6, 12, Fevola at p.2, para. [0013] teaches a specific example of their ZAA surfactant formulas shown in structure F2 below.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

In regards to claims 8-10, Fevola at p. 1, para. [0007] and p. 8, para. [0101], teaches a formulation comprising a ZAA surfactant and a buffering agent, a dye (coloring agent), a preservative. In regards to claim 11, Fevola at para. [0101], l. 16 includes sunscreen actives and active ingredients suited for topical applications which reads on the lotion, ointment, or salve elements. 
Of particular note, the compound taught by Asirvatham is similar to the compound taught by Fevola (F2) above. Specifically, the two structures share a tertiary nitrogen linked to a charged sulfate group and an ester with an alkyl chain of C9-20 by alkyl chains of C1-6. The addition of a hydroxy group along the chain is encompassed by the instant claims. One of ordinary skill in the art would recognize the similarities between the two structures and would recognize the similar properties as both compounds are used as surfactants. 
The MPEP states the following:
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990)

Therefore, it would have been prima facie obvious at the time of the effective filing date to have substituted the surfactant taught by Asirvatham into the composition taught by Asirvatham as (1) the surfactants are similar in chemical structure and (2) the surfactants have a common utility. One of ordinary skill in the art would have been motivated to make the substitution because the surfactants of Asirvatham have low critical micelle concentrations and the ability to reduce the surface tension of a liquid, which Asirvatham teaches are advantages over prior surfactants. 
	
Note: It should be noted that applicant has submitted several applications (discussed further in the Double Patenting section below) to compounds of exact structure but different purpose. The publications of those applications also serve as prior art, but were excluded in this section for brevity. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-7, 12-13, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/154,918 in view of Fevola et al (US20170079898A1, published 2017). The compound taught by Asirvatham is similar to the compound taught by Fevola (F2) below. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The structures share a tertiary nitrogen linked to a charged sulfate group and an ester with an alkyl chain of C9-20 by alkyl chains of C1-6. The addition of a hydroxy group along the chain is encompassed by the instant claims. One of ordinary skill in the art would recognize the similarities between the two structures and would recognize the similar properties as both compounds are used as surfactants.  
This is a provisional nonstatutory double patenting rejection.

Claim 1, 6-7, 12-13, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/154,916 in view of Fevola et al (US20170079898A1, published 2017). The compound taught by Asirvatham is similar to the compound taught by Fevola (F2) above. The structures share a tertiary nitrogen linked to a charged sulfate group and an ester with an alkyl chain of C9-20 by alkyl chains of C1-6. The addition of a hydroxy group along the chain is encompassed by the instant claims. One of ordinary skill in the art would recognize the similarities between the two structures and would recognize the similar properties as both compounds are used as surfactants.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6-7, 12-13, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/154914 in view of Fevola et al (US20170079898A1, published 2017). The compound taught by Asirvatham is similar to the compound taught by Fevola (F2) above. The structures share a tertiary nitrogen linked to a charged sulfate group and an ester with an alkyl chain of C9-20 by alkyl chains of C1-6. The addition of a hydroxy group along the chain is encompassed by the instant claims. One of ordinary skill in the art would recognize the similarities between the two structures and would recognize the similar properties as both compounds are used as surfactants.   
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6-7, 12-13, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/154919 in view of Fevola et al (US20170079898A1, published 2017). The compound taught by Asirvatham is similar to the compound taught by Fevola (F2) above. The structures share a tertiary nitrogen linked to a charged sulfate group and an ester with an alkyl chain of C9-20 by alkyl chains of C1-6. The addition of a hydroxy group along the chain is encompassed by the instant claims. One of ordinary skill in the art would recognize the similarities between the two structures and would recognize the similar properties as both compounds are used as surfactants.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6-7, 12-13, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/154920  in view of Fevola et al (US20170079898A1, published 2017). The compound taught by Asirvatham is similar to the compound taught by Fevola (F2) above. The structures share a tertiary nitrogen linked to a charged sulfate group and an ester with an alkyl chain of C9-20 by alkyl chains of C1-6. The addition of a hydroxy group along the chain is encompassed by the instant claims. One of ordinary skill in the art would recognize the similarities between the two structures and would recognize the similar properties as both compounds are used as surfactants.   
This is a provisional nonstatutory double patenting rejection.

Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Novotny et al. (Bioorganic and Medicinal Chem Letter, published 2010), Boaz (US20170081277, published 2017), and Soula (WO20150216977, published 2013). The above prior art is cited in rejections of applications 17154914, 17154916, and 17154918. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624